Title: VII. Letter of Credit, 6 October 1785
From: American Commissioners,Jefferson, Thomas,Adams, John
To: Barclay, Thomas



Grovenor Square Westminster Octr. 6. 1785.

The United States of America in Congress Assembled on the 14th. day of Febry. last resolved, that the Ministers of the United States who are directed to form Treaties with the Emperor of Morocco and the Regencies of Algiers Tunis and Tripoli be empowered to apply any Money in Europe belonging to the United States to that use: As you are appointed to proceed to Morocco as Agent for forming such Treaty with the Emperor you are hereby authorized and empowered to draw Bills of Exchange to the amount of a sum not exceeding twenty thousand Dollars, at one or two usances, upon “John Adams Esqr. Minister Plenipotentiary  of the United States of America at the court of Great Britain, residing in Grosvenor Square, at the corner between Duke Street and Brook Street,” who will regularly accept and pay the same either at the house of R. & C. Pullen in London or of Wilhem & Jan Willink & Nicholas & Jacob Staphorsts at Amsterdam. Your Bills are however to be always accompanied with a letter of Advice in your own hand writing to Mr. Adams, a duplicate of which you will also send by some other conveyance. With great respect We have the honour to be Sir Your affectionate friends & humble Servants,


Grosvenor Square London Octr. 6. 1785.
John Adams


Paris Octr. 11. 1785
Th: Jefferson


